DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta et al, “Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images”.
 	Regarding claim 1, Mehta discloses a method for classifying a lesion in a medical image (Title; Section 1, Related work; a method for joint segmentation and classification for diagnosis of breast biopsy images), comprising: 
 	receiving an input medical image depicting a lesion (Fig. 2; Section 2; an ROI from a breast biopsy WSI (i.e., whole slide images) is received at the Y-Net); 
 	localizing the lesion in the input medical image using a trained localization network (Fig. 2; Y-Net) to generate a localization map (Fig. 2, Section 2; the Y-Net produces an segmentation mask); 
the multi-layer perceptron receives the segmentation mask and the discrimination mask derived from the input image); and 
 	outputting the classification of the lesion (Fig. 2, Section 2; Diagnostic Classification), wherein the trained localization network and the trained classification network are jointly trained (Section 1, Related work; a method for joint learning of both segmentation and classification).
 	Regarding claim 2, the method of claim 1, Mehta further discloses comprising: 
 	jointly training the trained localization network and the trained classification network by separately training the localization network to determine weights of the localization network during a first training phase, and training the classification network based on the weights of the localization network during a second training phase (Section 2.1, Implementation details).
 	Regarding claim 8, the method of claim 1, Mehta further discloses wherein the localization map is associated with a score of the lesion (Fig. 2, Section 2).
 	Regarding claim 9, the method of claim 1, Mehta further discloses comprising: 
 	generating a clinical relevance map and a label indicating whether the lesion is clinically significant based on the localization map and one or more of: a size of the lesion, an average intensity within the lesion, a variance of intensities within the lesion, radiomic features, and lexicon based features (Sections 1, Statement of problem and Fig. 2, Sections 2, 2.3, and 3.2).
 	Regarding claim 10, the method of claim 1, Mehta further discloses comprising: 

 	generating a score associated with the lesion using a trained machine learning network (Fig. 2, Sections 2, 2.3, and 3.2).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al, “Y-Net: Joint Segmentation and Classification for Diagnosis of Breast Biopsy Images” in view of Ghafoorian et al, “Transfer Learning for Domain Adaptation in MRI: Application in Brain Lesion Segmentation”.
 	Regarding claim 3, the method of claim 2, Mehta does not explicitly disclose wherein separately training the localization network comprises: receiving a multi-site dataset associated with different clinical sites and a deployment dataset associated with a deployment clinical site; training a deep learning model based on the multi-site dataset; and optimizing the trained deep learning model based on the deployment dataset to provide the trained localization network as claimed.
 	However, Ghafoorian discloses networks trained on data acquired with one MRI protocol, do not perform satisfactorily on data acquired with different protocols. This limits the use of models trained with large annotated legacy datasets on a new dataset with a different domain which is often a recurring situation in clinical settings, In this study, we aim to answer the following central questions regarding domain adaptation in medical image analysis: Given a fitted legacy model, 1) How much data from the new domain is required for a decent adaptation of the original network?; and, 2) What portion of the pre-trained model parameters should be retrained given a certain number of the new domain training samples? (Abstract).
 	Therefore, taking the combined disclosures of Mehta and Ghafoorian as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate networks trained on data acquired with one MRI protocol, do not perform satisfactorily on data acquired with different protocols. This limits the use of models trained with large annotated legacy datasets on a new dataset with a different domain which is often a recurring situation in clinical settings, In this 
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.

Allowable Subject Matter
Claims 4-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding dependent claims 4 and 17, the prior art does not teach or suggest the claimed invention having “the input medical image is a multi-parametric magnetic resonance imaging (mpMRI) image comprising a plurality of images; localizing the 
 	Regarding claims 5-7 and 18-20, the claims have been found allowable due to its dependencies to claims 4 and 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Madabhushi et al. discloses supervised or unsupervised classification of biological datasets.
 	Huang et al. discloses a computer diagnostic system and related method for automatically classifying tissue types in an original tissue image captured by an imaging device based on texture analysis.
 	Kiraly et al. discloses a method and apparatus for automated prostate tumor detection and classification in multi-parametric magnetic resonance imaging (MRI).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665